Name: Commission Regulation (EC) No 615/94 of 18 March 1994 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the amounts of aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77 36 Official Journal of the European Communities 19. 3 . 94 COMMISSION REGULATION (EC) No 615/94 of 18 March 1994 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the amounts of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing, specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Regulation (EEC) No 1974/93 (2), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EEC) No 1729/92 (3), as last amended by Regulation (EC) No 3501 /93 (4), fixed the amounts of the aid for the supply to the archipelago, on the one hand, of meat and eggs, and on the other hand, of chicks and hatching eggs originating in the rest of the Community ; whereas such aid must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situ ­ ation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share of supplies from the Community is maintained ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1729/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27 . 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. 0 OJ No L 179, 1 . 7. 1992, p. 107. (4 OJ No L 319 , 21 . 12 . 1993, p. 25. 19 . 3 . 94 Official Journal of the European Communities No L 77/37 ANNEX ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/ 100 kg net) 0207 21 10 000 33 0207 21 90 100 37 0207 21 90 900 20 0207 22 10 000 18 0207 22 90 000 18 0207 41 10 110 4 0207 41 10 990 34 0207 41 1 1 000 29 0207 41 21 000 5 0207 41 41 000 22 0207 41 51 000 34 0207 41 71 100 29 0207 41 71 200 29 0207 41 71 300 29 0207 41 71 400 2,5 0207 41 10 110 5 0207 42 10 990 34 0207 42 11 000 18 0207 42 21 000 7 0207 42 41 000 24 0207 42 51 000 12 0207 42 59 000 22 0207 42 71 100 7 0207 43 15 110 4 0207 43 15 990 34 0207 43 21 000 23 0207 43 31 000 7 0207 43 53 000 29 0207 43 63 000 27 0408 11 80 100 60 0408 91 80 100 58 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (as amended).'